DISSENTING OPINION.
STURGIS, J.
I dissent from paragraph “C” of the opinion and hold that instruction numbered three, asked by defendant, declaring the effect of the release in full of the judgment against Miller on the judgment, sued on here and placing on plaintiff the burden of proving that such judgment has not been paid in full, should have been given. I do not concur in holding that defendant so effectively discharged this burden as to take that question from the jury. The entry of full satisfaction was not contemporaneous with the payment of the $1200 testified to by Miller, but was of a later date. Miller’s evidence is not conclusive either in itself or that other payments were not made, as our courts have so frequently held since Gannon v. Laclede Gas Light Co., 145 Mo. 502, 46 S. W. 968, 47 S. W. 907. Nor is this refused instruction an instruction placing the burden of proof of the issues in the case on plaintiff. That is done by another instruction, numbered ten, given for defendant. The burden of proof as to plaintiff’s ease remained with him throughout the trial. The burden of evidence as to payment was with defendant and was so declared by plaintiff’s instruction numbered I (a) But when a satisfaction in full was shown to have been entered in writing, it was proper to tell the jury, as refused instruction numbered three does, that such entry makes *196a prima-facie case of payment and this must be overcome by plaintiff’s evidence to tbe contrary. [Gregg v. Mining Co., 97 Mo. App. 44, 49, 70 S. W. 920; Gibson v. Hanna, 12 Mo. 162.] In fact, it takes a “clear preponderance of the evidence” to overcome such primafacie evidence. [17 Ency. of Law (2 Ed.), 866; Lyons v. Williams, 15 Ill. App. 27; Neal v. Handley, 116 Ill. 418, 56 Am. Rep. 784, 785.] Tbe purpose of instructions is to advise tbe jury as to tbe legal effect of tbe evidence. [Tyler v. Hall, 106 Mo. l. c. 323, 17 S. W. 319; Stewart v. Sparkman, 75 Mo. App. 106.]
Paragraph “E” of tbe opinion seems to me still more erroneous. Tbis claim was not filed in tbe probate court until tbe judgment on which it is based lacked but a month of being twenty years old and completely barred. Tbe other party to tbe controversy and most of tbe witnesses were then dead. There was some evidence at least showing that, while tbe judgment defendant, Crawford, was insolvent for some years after tbe judgment was rendered, be did much business in bis own name and bad considerable money and property during tbe last years of bis life and no attempt was made to revive tbe judgment or to collect it. Tbe main opinion correctly interprets tbe instruction given for plaintiff, that tbe jury should not “be influenced by tbe facts that tbe judgment is an old one or that tbe defendant therein named, against whose estate it is sought to be enforced, is dead.” These are, however, potent facts in tbe case and should be given due consideration by tbe jury. It is proper that tbe jury should be influenced thereby. Tbe jury should not “disregard” tbe unjustness, if such it found, of enforcing tbe claim at a time when it is very old and tbe other party dead. [17 Ency. of Law (2 Ed.), 868; Baker v. Stonebraker’s Adm’rs, 36 Mo. 338; McFaul v. Haley, 166 Mo. 56, 69, 65 S. W. 995.] Tbis issue should have been left to tbe jury without tbis improper comment and limitation of tbe evidence.